NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID THOMAS RHODES,                            No. 18-15957

                Plaintiff-Appellant,            D.C. No. 2:12-cv-01971-DGC

 v.
                                                MEMORANDUM*
RICARDO E. CHAVEZ, individually and in
his official capacity as Warden of FCI
Phoenix,

                Respondent-Appellee,

J. HOFFMAN, individually and in his
official capacity as Inmate Systems
Manager, FCI Englewood; et al.,

                Defendants-Appellees,

and

ROBERT E MCFADDEN, individually and
in his official capacity as Federal Bureau of
Prisons Western Regional Director,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Former federal prisoner David Thomas Rhodes appeals pro se from the

district court’s summary judgment in his action brought under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),

alleging claims stemming from the calculation of his release date. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Guatay Christian

Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011) (cross-

motions for summary judgment); Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th

Cir. 2008) (dismissal for lack of personal jurisdiction). We affirm.

      The district court properly dismissed nonresident defendants Watts and

Johnson for lack of personal jurisdiction because Rhodes failed to allege facts

sufficient to establish that Watts or Johnson have continuous and systematic

contacts with Arizona to establish general jurisdiction or sufficient minimum

contacts with Arizona to provide the court with specific personal jurisdiction over

either defendant. See Boschetto, 539 F.3d at 1015-16 (specific jurisdiction);

Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 801 (9th Cir. 2004)

(general jurisdiction).



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2                                      18-15957
      The district court properly granted summary judgment on Rhodes’s claims

against defendant Chavez because Rhodes failed to raise a genuine dispute of

material fact as to whether Chavez personally participated in the alleged

miscalculation, or whether there was a sufficient causal connection between

Chavez’s conduct and Rhodes’s injury. See Starr v. Baca, 652 F.3d 1202, 1206-08

(9th Cir. 2011) (explaining that “a Bivens action is the federal analog to an action

against state or local officials under [42 U.S.C.] § 1983” and discussing the

requirements for establishing supervisory liability).

      AFFIRMED.




                                          3                                     18-15957